 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    KIMBERLY HARDING,                                        Case No. 2:18-cv-00716-JAD-GWF
 8                                           Plaintiff,
             v.                                                             ORDER
 9
      GENUINE PARTS COMPANY,
10
                                           Defendant.
11

12          This matter is before the Court on Plaintiff’s Motion for Settlement Conference (ECF NO.
13   8), filed on May 10, 2019. Defendant filed its Non-Opposition (ECF No. 9) on May 24, 2019.
14          Defendant removed this matter to federal court on April 19, 2018. See ECF No. 1. It
15   appears that the parties have engaged in discovery. See ECF No. 1-6. However, a discovery plan
16   and scheduling order was never filed in this matter. The parties are, therefore, instructed to file a
17   proposed discovery plan and scheduling order no later than June 5, 2019. The Court denies
18   Plaintiff’s motion for settlement conference. A settlement conference will be set in due course.
19   Accordingly,
20          IT IS HEREBY ORDERED THAT Plaintiff’s Motion for Settlement Conference (ECF
21   NO. 8) is denied.
22          IT IS FURTHER ORDERED that the parties shall file a proposed discovery plan and
23   scheduling order no later than June 5, 2019.
24          Dated this 28th day of May, 2019.
25

26
                                                              GEORGE FOLEY, JR.
27                                                            UNITED STATES MAGISTRATE JUDGE
28
                                                          1
